DETAILED ACTION

Remarks
This Office Action is in response to the application 16/588798 filed on 30 September 2019.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As to claims 10-11, the claims recite “A computer readable storage medium.” Official Gazette Notice 1351 OG 212, dated February 23, 2010, states “the broadest reasonable interpretation of a claim drawn to a computer readable medium…typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.”  Given 
“A transitory, propagating signal … is not a ‘process, machine, manufacture, or composition of matter.’  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  In re Nuijten, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007).
Because the full scope of the claim encompasses non-statutory subject matter (i.e., transitory propagating signals), the claim as a whole is non-statutory.  The Examiner suggests adding the limitation “non-transitory” to claim(s) 10-11 to limit the claim scope to encompass only statutory subject matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (U.S. Patent Application Publication No. 20090313311 A1, hereinafter referred to as Hoffmann) in view of Hyde et al. (U.S. Patent Application Publication No. 20170011104 A1, hereinafter referred to as Hyde).
As to claim 1, Hoffman teaches a method for synchronizing data, wherein the method is applied to a data synchronization system comprising a management device (see Hoffman para. 0062 and Fig. 32: a volatile resource manager (VRM) acts as the replication engine), a plurality of source databases (see Hoffman Fig. 32: a plurality of source databases), and at least one data sink (see Hoffman Fig. 32: a target database receives the replicated data); the method comprising:
receiving, by the management device, source data transmitted from each source database (see Hoffman Fig. 32: the volatile resource manager (VRM) / replication engine receives data updates from source databases) within a current cycle (see Hoffman para. 1126 and 1128: data replication is performed in cycles); each of the source data being total data of a corresponding source database within the current cycle (see Hoffman para. 1126 and 1128, and Fig. 32: in a given cycle, all data changes are replicated);
transmitting, by the management device, the target data set to each data sink which is used for receiving data (see Hoffman Fig. 32: the volatile resource manager (VRM) / replication engine sends the replicated data to a target database).
Hoffman does not appear to explicitly disclose calculating, by a management device, according to correlative relationships among source databases, and a plurality of data records included in each source data to obtain a target data set.
However, Hyde teaches:
calculating, by a management device (see Hyde Fig. 2: information integration system 204 performs data management 216, in order to transfer source data 202 to the destination 206), according to correlative relationships among source databases, and a plurality of data records included in each source data to obtain a target data set (Note: Read in the light of the instant specification, the claimed calculating according to correlative relationships among source databases is interpreted as performing a table join operation. See the published specification, U.S. PGPub. No. 20200242131 A1, para. 0076-0083  and Tables 3a-b and 4.
see Hyde para. 0111: the system performs loading and joining of source tables to produce a target table).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffman to include the teachings of Hyde because it allows designing the data model in a way that is platform and technology independent (see Hyde para. 0020).

As to claim 2, Hoffman as modified by Hyde teaches wherein the step that the management device calculating according to the correlative relationships among the source databases and the plurality of data records included in each of the source data to obtain the target data set, comprises:
determining, by the management device, a first data set within the current cycle according to the correlative relationships among the source databases and the plurality of data records included in each source data (see Hyde para. 0111: the system performs loading and joining of source tables to produce a target table); and
determining, by the management device, an incremental data set of the first data set compared with a second data set, and the incremental data set being as the target data set, if the management device determines that the second data set corresponding to a previous cycle of the current cycle exists (see Hoffman para. 0459: incremental backup copies only database changes that have occurred since the last full or incremental backup; and see Hyde para. 0111: incremental extract, transform, and load (ETL) operations are preformed); the second data set being obtained according to each source of the data transmitted from each of the source databases in the previous cycle (see Hoffman Fig. 32: a plurality of source databases; and see Hoffman para. 1126 and 1128, and Fig. 32: in a given cycle, all data changes are replicated).

As to claim 3, Hoffman as modified by Hyde teaches wherein each data record comprises an index value (see Hyde para. 0058: primary key);
the correlative relationships among the source databases are determined by:
determining, by the management device, with respect to a first data record in a first source data, a correlative relationship between the a first data record in a first source data and a second data record according to a position of the first data record in a first source data and a position of the second data record in a second source data, if the management device determines that the second data record having an index value consistent with an index value of the first data record exists in the second source data (Note: Read in the light of the instant specification, the claimed calculating according to correlative relationships among source databases is interpreted as performing a table join operation. See the published specification, U.S. PGPub. No. 20200242131 A1, para. 0076-0083  and Tables 3a-b and 4.
see Hyde para. 0111: the system performs loading and joining of source tables to produce a target table); the first source data being any source data of the source data, and the first data record being any data record of the plurality of data records included in the first source data (see Hyde para. 0020: the source databases utilize various different platforms and technologies, such as SQL Server, Oracle, Hadoop, etc.; and see Hyde para. 0020: SQL is used to generate code for joining between source databases); and
determining the correlative relationships among the source databases according to correlative relationships among the plurality of data records included in each source data (see Hyde para. 0111: the system performs loading and joining of source tables to produce a target table).

As to claim 4, Hoffman as modified by Hyde teaches wherein the source databases are heterogeneous databases, and the heterogeneous databases are databases with varied structures (see Hoffman para. 0314: the replication engine performs replication between diverse, heterogeneous databases that have different structures; and see Hyde para. 0020: the source databases utilize various different platforms and technologies, such as SQL Server, Oracle, Hadoop, etc.); and
the correlative relationships among the source data are based on a structured query language SQL (see Hoffman para. 0565: the system supports SQL databases both as sources and targets; and see Hyde para. 0020: SQL is used to generate code for joining between source databases).

As to claim 6, Hoffmann as modified by Hyde teaches further comprising:
taking the first data set as the target data set, if the management device determines that the second data set does not exist (see Hoffman para. 0459: incremental backups only performed if a previous full backup has occurred).

As to claim 7, Hoffmann as modified by Hyde teaches after the management device transmits the target data set to each data sink, further comprising:
acquiring, by the management device, data synchronization information of each data sink (see Hoffman para. 1487: the system monitors the status of each data target (\TARGET)); the data synchronization information comprising at least one of a data addition record, a data deletion record and a data modification record (see Hoffman para. 1201: the system monitors commit records); and
monitoring, by the management device, synchronization status of each data sink according to the data synchronization information of each data sink (see Hoffman para. 1487: the system monitors the status of each data target (\TARGET)).

As to claim 8, Hoffmann as modified by Hyde teaches after the management device receives source data transmitted from the source databases within the current cycle, further comprising:
acquiring, by the management device, data transmission status of each source database (see Hoffman para. 1487: the system monitors the status of each data source (\SRC)), wherein the data transmission status is determined according to data transmission time and/or data transmission quantity of each source data (see Hoffman para. 1201 and 1204: the system monitors rate and timing of input/output (I/O) operations); and
monitoring, by the management device, synchronization status of the source databases according to the data transmission status of each source database (see Hoffman para. 1487: the system monitors the status of each data source (\SRC)).

As to claim 10, Hoffman teaches a computer readable storage medium, storing an instruction which, when being operated in a computer, enables the computer to implement (see Hoffman para. 1855: the invention is embodied as computer readable program code stored on a computer usable medium) a method for synchronizing data, wherein the method is applied to a data synchronization system comprising a management device (see Hoffman para. 0062 and Fig. 32: a volatile resource manager (VRM) acts as the replication engine), a plurality of source databases (see Hoffman Fig. 32: a plurality of source databases), and at least one data sink (see Hoffman Fig. 32: a target database receives the replicated data); the method comprising:
receiving, by the management device, source data transmitted from each source database (see Hoffman Fig. 32: the volatile resource manager (VRM) / replication engine receives data updates from source databases) within a current cycle (see Hoffman para. 1126 and 1128: data replication is performed in cycles); each of the source data being total data of a corresponding source database within the current cycle (see Hoffman para. 1126 and 1128, and Fig. 32: in a given cycle, all data changes are replicated);
transmitting, by the management device, the target data set to each data sink which is used for receiving data (see Hoffman Fig. 32: the volatile resource manager (VRM) / replication engine sends the replicated data to a target database).
Hoffman does not appear to explicitly disclose calculating, by a management device, according to correlative relationships among source databases, and a plurality of data records included in each source data to obtain a target data set.
However, Hyde teaches:
calculating, by a management device (see Hyde Fig. 2: information integration system 204 performs data management 216, in order to transfer source data 202 to the destination 206), according to correlative relationships among source databases, and a plurality of data records included in each source data to obtain a target data set (Note: Read in the light of the instant specification, the claimed calculating according to correlative relationships among source databases is interpreted as performing a table join operation. See the published specification, U.S. PGPub. No. 20200242131 A1, para. 0076-0083  and Tables 3a-b and 4.
see Hyde para. 0111: the system performs loading and joining of source tables to produce a target table).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffman to include the teachings of Hyde because it allows designing the data model in a way that is platform and technology independent (see Hyde para. 0020).

As to claim 11, see the rejection of claim 2 above.

As to claim 12, Hoffman teaches a computer device, comprising:
a memory, storing a program instruction (see Hoffman para. 1855: computer readable program code stored on a computer usable medium); and
a processor, calling the program instruction stored in the memory to implement (see Hoffman para. 1854: computer-implemented hardware apparatus) a method for synchronizing data, wherein the method is applied to a data synchronization system comprising a management device (see Hoffman para. 0062 and Fig. 32: a volatile resource manager (VRM) acts as the replication engine), a plurality of source databases (see Hoffman Fig. 32: a plurality of source databases), and at least one data sink (see Hoffman Fig. 32: a target database receives the replicated data); the method comprising:
receiving, by the management device, source data transmitted from each source database (see Hoffman Fig. 32: the volatile resource manager (VRM) / replication engine receives data updates from source databases) within a current cycle (see Hoffman para. 1126 and 1128: data replication is performed in cycles); each of the source data being total data of a corresponding source database within the current cycle (see Hoffman para. 1126 and 1128, and Fig. 32: in a given cycle, all data changes are replicated);
transmitting, by the management device, the target data set to each data sink which is used for receiving data (see Hoffman Fig. 32: the volatile resource manager (VRM) / replication engine sends the replicated data to a target database).
Hoffman does not appear to explicitly disclose calculating, by a management device, according to correlative relationships among source databases, and a plurality of data records included in each source data to obtain a target data set.
However, Hyde teaches:
calculating, by a management device (see Hyde Fig. 2: information integration system 204 performs data management 216, in order to transfer source data 202 to the destination 206), according to correlative relationships among source databases, and a plurality of data records included in each source data to obtain a target data set (Note: Read in the light of the instant specification, the claimed calculating according to correlative relationships among source databases is interpreted as performing a table join operation. See the published specification, U.S. PGPub. No. 20200242131 A1, para. 0076-0083  and Tables 3a-b and 4.
see Hyde para. 0111: the system performs loading and joining of source tables to produce a target table).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffman to include the teachings of Hyde because it allows designing the data model in a way that is platform and technology independent (see Hyde para. 0020).

As to claim 13, see the rejection of claim 2 above.

As to claim 14, see the rejection of claim 3 above.

As to claim 15, see the rejection of claim 4 above.

As to claim 17, see the rejection of claim 6 above.

As to claim 18, see the rejection of claim 7 above.

As to claim 19, see the rejection of claim 8 above.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann and Hyde as applied to claims 2 and 13 above, and further in view of Goldring, Robert David (U.S. Patent No. 6,438,538 B1, hereinafter referred to as Goldring).
As to claim 5, Hoffmann as modified by Hyde does not appear to explicitly disclose determining, by a management device, each target data in a target data set that meets data requirements of each data sink according to data requirements of the data sink; and transmitting, by the management device, each target data to each corresponding data sink.
However, Goldring teaches:
determining, by a management device, each target data in a target data set that meets data requirements of each data sink according to data requirements of the data sink (see Goldring col. 3 L18-27: as data is replicated from source tables to data targets, the system massages to meet the specifications of the data targets); and
transmitting, by the management device, each target data to each corresponding data sink (see Goldring col. 3 L18-27: as data is replicated from source tables to data targets, the system massages to meet the specifications of the data targets).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffmann as modified by Hyde to include the teachings of Goldring because it ensures that that user specifications are adhered to for each data target (see Goldring col. 3 L18-27).

As to claim 16, see the rejection of claim 5 above.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann and Hyde as applied to claims 1 and 12 above, and further in view of Gillies et al. (U.S. Patent No. 6,253,211 B1, hereinafter referred to as Gillies).
As to claim 9, Hoffmann as modified by Hyde does not appear to explicitly disclose transmitting, by a management device, an alarm message to an administrator, if the management device determines that a target data set fails to be transmitted and times of failure is greater than a preset threshold, the alarm message being used for notifying the administrator of failure to transmit the target data set.
However, Gillies teaches:
transmitting, by a management device, an alarm message to an administrator, if the management device determines that a target data set fails to be transmitted and times of failure is greater than a preset threshold, the alarm message being used for notifying the administrator of failure to transmit the target data set (see Gillies col. 8 L46-51 and Fig. 8: the system alerts the administrator after a predetermined threshold number of failed attempts to complete one of the system tasks 913-916; and see Gillies col. 9 L36-40 and Fig. 6: the system tasks comprise data replication task 914).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffmann as modified by Hyde to include the teachings of Gillies because it detects application servers that have gone offline (see Gillies col. 8 L10-23), enabling an administrator to correct the problem and enhancing the robustness of the system.

As to claim 20, see the rejection of claim 9 above.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to database replication.
a.	Lee et al.; “MULTI-SOURCE ASYNCHRONOUS TABLE REPLICATION”; U.S. PGPub. No. 20160371358 A1.
Teaches improving system performance for replicating database tables from multiple source nodes to multiple target nodes (see para. 0027-0031), including joining tables (see para. 0029).
b.	O'Shaughnessy, Thomas Mark; “DATABASE REPLICATION BASED ON DATA ACCESS SCORES”; U.S. PGPub. No. 20200125582 A1.
Teaches a replication engine that replicates database tables (see para. 0006) to and from multiple heterogeneous databases utilizing SQL-formatted commands (see para. 0079 and Fig. 7).
c.	Shang et al.; “HIGH VOLUME, HIGH SPEED ADAPTIVE DATA REPLICATION”; U.S. PGPub. No. 20110153568 A1.
Teaches a replication server 106 that replicates database tables from a source database 102 to a target database107, including performing join operations (see para. 0041 and Fig. 1).

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163             


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163